DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Amendment 
1- The amendment filed on 01/05/2021 has been entered and fully considered. Claims 1, 3-10, 12-13 and 15-17 remain pending in the application, where Claims 1, 3, 5-7, 9-10 and 12-13 have been amended. 


Response to Arguments

2- Examiner has considered applicants’ proposed amendment and their corresponding arguments, and submits they moot/overcome all the 35 USC 112(f) claim interpretations, the 112(b) and 102 rejections previously set forth in the non-final office action mailed on 07/13/2020. The 


Allowable Subject Matter

3- Claims 1, 3-10, 12-13 and 15-17 are allowed. 
The following is an examiner's statement of reasons for allowance:


A spectroscopic measurement device… the device comprising: 
a first housing having a light shielding property …; 
a second housing having a light shielding property …; and 
an arm member configured to relatively rotatably join the first housing and the second housing, wherein a proximal end side of the arm member is rotatably joined to the second housing,
the first housing is attached to a distal end side of the arm member, and 
the proximal end side of the arm member is rotatably joined to the second housing via a rotation axis along an axis intersecting an optical axis of the measurement light output from the measurement target.
in combination with the other limitations.
The closest prior art found that pertains to the invention, with emphasis added, is Kielhorn, Vurens, Palmieri and Sieck. However, the prior art fail to teach, suggest or render obvious the entire invention as claimed, especially the two housings and their attachment to the rotating arm.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED AMARA whose telephone number is (571)272-7847.  The examiner can normally be reached on Monday-Friday: 9:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571)272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mohamed K AMARA/
Primary Examiner, Art Unit 2886